Citation Nr: 1401653	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease with hypertension. 

2. Entitlement to service connection for a knee disability, to include swelling of the knees, to include as secondary to the service-connected lumbar spine disability.

3. Entitlement to service connection for an eye disability. 

4. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran, J.S. and J.B.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim for additional development in January 2010 and August 2012.  The case is once again before the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in the electronic claims file revealed additional pertinent medical evidence which has been considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the August 2012 remand, the Board requested the RO/AMC attempt to locate morning reports from the Veteran's unit for the last four (4) months of 1969.  A review of the record, however, reveals that the AMC requested morning reports for the wrong time period.  In addition, the AMC did not respond to the National Personnel Records Center's (NPRC) request for the Veteran's unit information and a search for the requested morning reports was not conducted. 

The Board's remand also instructed the AMC to obtain additional VA medical opinions.  While additional opinions were obtained in October 2012 and April 2013, these reports are either incomplete, factually incorrect, or do not address the concerns/questions raised in the Board's remand. 

Accordingly, the case is REMANDED for the following action:

1. The AMC must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish service connection on a secondary basis. 

2. The AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all VA and non-VA health care providers who have treated him for the issues on appeal.  After procuring authorization from the Veteran for release of all identified records, as appropriate, the AMC should obtain copies of all such records. 

In particular, the AMC must gather any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.
All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the claims folder.

3. The AMC should request unit records, to include sick/morning reports, from any appropriate government record depository, showing that the Veteran was hospitalized/ absent from his unit at some point between September 1, 1969 and December 31, 1969.  Any request should note what unit the Veteran was assigned to during this period: A Battery, 1st Battalion, 32D Artillery. 

4. IF NO MORNING REPORTS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of these records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to 'buddy certificates' and letters. 

5. Then, the AMC should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to: 

	1) Whether the Veteran had an eye disability prior to 	his active duty service.

2)  If it can be medically established that the Veteran had an eye disability prior to his active duty service, were these disabilities aggravated (permanently worsened beyond normal progression) during his active duty service? 

3) If it cannot be established that the Veteran had an eye disability prior to his active duty service, did any of his current eye disabilities have their clinical onset in active service, or are otherwise related to active service?

Complete rationale should be provided for all opinions expressed.

6. Then, the AMC should arrange for an appropriate health care provider to review the claims file and provide an opinion as to whether it is at least as likely as not, (50 percent probability or greater), that any current knee or right shoulder disability had its clinical onset in service or otherwise is due to an event or incident of his period of active duty.  

The examiner should also provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the any current knee disability was (1) caused or (2) aggravated (permanently worsened beyond normal progression) by his service-connected back disability with left lower extremity radiculopathy.

The VA examiner's attention is called to the Veteran's contentions of in-service injury, a January 1969 record of in-service treatment for left knee complaints, and supportive lay statements dated in April 2006 and August 2009.

7. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


